Case: 12-40595       Document: 00512301232         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013
                                     No. 12-40595
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SHELTON LAMONT WILLIAMS, also known as Sheldon Williams, also known
as Kilo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:96-CR-1-1


Before JOLLY, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Shelton Lamont Williams, federal prisoner #46230-079, appeals from the
orders of the district court denying his petition for audita querela relief and the
postjudgment motion he filed after the petition was denied. Williams challenges
his conviction of conspiracy to possess with intent to distribute 50 grams or more
of crack cocaine and possession with intent to distribute 50 grams or more of
crack cocaine.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40595     Document: 00512301232     Page: 2   Date Filed: 07/09/2013

                                  No. 12-40595

      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely
“notice of appeal in a civil case is a jurisdictional requirement.” Bowles v.
Russell, 551 U.S. 205, 214 (2007). Williams’s notice of appeal was untimely to
bestow jurisdiction on us as to the order denying the petition for audita querela
relief. See FED. R. APP. P. 4 (a)(1)(B)(i). But the notice of appeal was timely to
bestow jurisdiction as to the order denying Williams’s postjudgment motion.
      However, Williams briefed no issues relevant to the denial of the
postjudgment motion in his initial brief. Instead, he briefed issues relevant only
to the district court’s order denying a motion for a reduction in sentence
pursuant to 18 U.S.C. § 3582(c)(2), an order that was the subject of a different
appeal that was dismissed for failure to prosecute. The Government was left to
speculate on the issues Williams might have raised as to the order relevant to
this appeal. The Government thereby was prejudiced, even though Williams
raised relevant arguments in response to the Government’s brief. We do not
address the issues raised in the reply brief, and we find that Williams has failed
to brief any issues for appeal. See Grant v. Cuellar, 59 F.3d 523, 525 (5th Cir.
1995).
      We lack jurisdiction over some aspects of Williams’s appeal, and as to
those contentions over which we may exercise jurisdiction, the appeal is without
arguable merit and is frivolous. See Howard v. King, 707 F.2d 215, 219-20
(5th Cir. 1983). Moreover, in 2007, Williams was warned “that any future
attempts to evade the requirements for obtaining authorization to file a
successive [28 U.S.C.] § 2255 motion may result in the imposition of sanctions
against him.” United States v. Williams, No. 07-40299, 2 (Dec. 11, 2007)
(unpublished order denying a certificate of appealability). After Williams later
failed to obtain authorization to file a successive § 2255 motion, see In re
Williams, No. 10-40643, 1-2 (5th Cir. Oct. 5, 2010) (unpublished order), he filed
the petition for audita querela, in which he raised a contention identical to that

                                        2
    Case: 12-40595     Document: 00512301232        Page: 3   Date Filed: 07/09/2013

                                  No. 12-40595

presented in the motion for authorization. By doing so, Williams attempted to
evade the requirements for obtaining authorization to file a successive § 2255
motion.
      IT IS ORDERED that a monetary sanction of $100 is imposed, payable to
the clerk of this court. IT IS FURTHER ORDERED that, until that sanction is
paid in full, the clerk of this court and the clerks of all federal district courts
within this circuit are directed to refuse any pro se appeals or initial pleadings
challenging the validity of his conviction and sentence, whether those challenges
are filed as motions pursuant to § 2255, habeas corpus petitions pursuant to
28 U.S.C. § 2241, petitions for audita querela or coram nobis relief, or any other
vehicle for relief, unless he first obtains the written authorization of a judge of
the forum court to file the action or appeal in question. Williams is subject to
additional sanctions for any additional frivolous filings. He is cautioned to
review any pending matters and to move to dismiss any that are frivolous.
      Finally, Williams requests that his appeal be held in abeyance pending the
issuance of a decision in a case pending in the Supreme court. That motion is
DENIED as moot, as the decision has issued, Alleyene v. United States, No. 11-
9335 (U.S. June 17, 2013). That decision does not alter the requirements for
audita querela relief or change the interplay between that type of relief and the
relief available by a successive habeas petition.
      APPEAL DISMISSED; SANCTIONS IMPOSED.




                                        3